Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Cameron Transport Corp.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Cameron Transport, Carpet Cleaning and Auto Detail Corp
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2821 Pine Avenue
                                  Niagara Falls, NY 14301
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Niagara                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




                      Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 1
                                      Description: Main Document , Page 1 of 69
Debtor    Cameron Transport Corp.                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4889

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a                         Western District of
     separate list.                              District   New York                      When       3/17/20                    Case number   20-10454
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known

                      Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                           page 2
                                      Description: Main Document , Page 2 of 69
Debtor   Cameron Transport Corp.                                  Case number (if known)
         Name




                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy   page 3
                                    Description: Main Document , Page 3 of 69
Debtor   Cameron Transport Corp.                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                              page 4
                                    Description: Main Document , Page 4 of 69
Debtor    Cameron Transport Corp.                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 7, 2020
                                                  MM / DD / YYYY


                             X   /s/ Faisel Haruna                                                        Faisel Haruna
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ FREDERICK J. GAWRONSKI                                                Date August 7, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 FREDERICK J. GAWRONSKI 2767549
                                 Printed name

                                 COLLIGAN LAW, LLP
                                 Firm name

                                 12 FOUNTAIN PLAZA
                                 SUITE 600
                                 BUFFALO, NY 14202-3613
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     716-885-1150                  Email address      fgawronski@colliganlaw.com

                                 2767549 NY
                                 Bar number and State




                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                              page 5
                                    Description: Main Document , Page 5 of 69
 Fill in this information to identify the case:

 Debtor name         Cameron Transport Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration               BUSINESS INCOME AND EXPENSES

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 7, 2020                          X /s/ Faisel Haruna
                                                                       Signature of individual signing on behalf of debtor

                                                                       Faisel Haruna
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 6 of 69
 Fill in this information to identify the case:
 Debtor name Cameron Transport Corp.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ALLY                                                            2019 FORD F650 - Unliquidated                       $70,583.50                 $46,391.00                $24,192.50
 PO BOX 380901                                                   6138
 BLOOMINGTON, MN                 888-925-2559
 55438
 CHRYSLER                                                        2016 MERCEDES          Unliquidated                 $59,607.98                 $26,536.00                $33,071.98
 CAPITAL                                                         SPRINTER - 4285
 ATTN:                           855-563-5635
 BANKRUPTCY
 DEPT
 PO BOX 961278
 Fort Worth, TX
 76161
 FRONTLINE ASSET                                                 GOODS                  Disputed                                                                          $29,426.74
 STRATEGIES
 2700 SNELLING                   651-621-2800
 AVENUE NORTH
 SUITE 250
 Saint Paul, MN
 55113
 HRAL, LLC dba                                                   2016 DODGE RAM Unliquidated                         $39,000.00                 $10,343.00                $28,657.00
 ALLSTATE                                                        PROMASTER -
 LEASING                         410-690-1455                    0252
 PO BOX 4826
 TIMONIUM, MD
 21204
 HRAL, LLC dba                                                   2017 FORD              Unliquidated                 $40,000.00                 $12,491.00                $27,509.00
 ALLSTATE                                                        TRANSIT - 1707
 LEASING                         410-690-1455
 PO BOX 4826
 TIMONIUM, MD
 21204
 HRAL, LLC dba                                                   2016 DODGE RAM Unliquidated                         $44,000.00                  $9,681.00                $34,319.00
 ALLSTATE                                                        PROMASTER -
 LEASING                         410-690-1455                    2774
 PO BOX 4826
 TIMONIUM, MD
 21204


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                         Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                         Description: Main Document , Page 7 of 69
 Debtor    Cameron Transport Corp.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 HRAL, LLC dba                                                   2017 DODGE             Unliquidated                 $37,000.00                 $10,701.00                $26,299.00
 ALLSTATE                                                        CARAVAN - 8743
 LEASING                         410-690-1455
 PO BOX 4826
 TIMONIUM, MD
 21204
 HRAL, LLC dba                                                   2018 DODGE             Unliquidated                 $37,000.00                 $10,993.00                $26,007.00
 ALLSTATE                                                        CARAVAN - 4643
 LEASING                         410-690-1455
 PO BOX 4826
 TIMONIUM, MD
 21204
 HRAL, LLC dba                                                   2015 DODGE RAM Unliquidated                         $39,000.00                 $16,392.00                $22,608.00
 ALLSTATE                                                        PROMASTER -
 LEASING                         410-690-1455                    0203
 PO BOX 4826
 TIMONIUM, MD
 21204
 HRAL, LLC dba                                                   2017 DODGE             Unliquidated                 $30,000.00                  $9,869.00                $20,131.00
 ALLSTATE                                                        CARAVAN - 0327
 LEASING                         410-690-1455
 PO BOX 4826
 TIMONIUM, MD
 21204
 MARLIN BUSINESS                                                 THREE (3)              Disputed                                                                          $26,504.38
 SERVICES CORP.                                                  STRETCHERS
 300 FELLOWSHIP
 ROAD
 Mount Laurel, NJ
 08054
 NEW YORK STATE                                                                         Disputed                                                                        $270,000.00
 DEPT OF MOTOR
 VEHICLES
 295 MAIN STREET
 SUITE 46B
 Buffalo, NY 14203
 NEW YORK                                                        EZ PASS                Disputed                                                                          $85,179.87
 THRUWAY
 PO BOX 15186
 Albany, NY 12212
 NORTH MILLS                                                     2019 FORD E-350        Unliquidated                 $83,000.00                 $59,621.00                $23,379.00
 EQUIPMENT                       800-998-7852                    GLOBAL MOTOR
 FINANCE LLC                                                     COACH - 1448
 ACCOUNTS
 RECEIVABLE
 50 WASHINGTON
 STREET
 FLOOR 1O
 Norwalk, CT 06854
 SANTANDER                                                       2018 FORD              Unliquidated                 $37,166.30                 $16,218.00                $20,948.30
 PO BOX 13098                                                    TRANSIT - 2836
 Reading, PA 19612               800-828-0820


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                         Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                         Description: Main Document , Page 8 of 69
 Debtor    Cameron Transport Corp.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 STERLING                                                        2018 FORD F-150 - Unliquidated                      $50,000.00                 $28,900.00                $21,100.00
 NATIONAL BANK                                                   1728
 TP LEASING DEPT
 PO BOX 75422
 Chicago, IL 60675
 STERLING                                                        2018 FORD F-150 - Unliquidated                      $50,000.00                 $28,900.00                $21,100.00
 NATIONAL BANK                                                   1728
 TP LEASING DEPT                 516-327-7795
 PO BOX 75422
 Chicago, IL 60675
 TCF NATIONAL                                                    2019 FORD F-550        Unliquidated                $115,000.00                 $75,000.00                $40,000.00
 BANK                                                            JERR-DAN - 3888
 1111 WEST SAN                   800-823-2265
 MARNAN DR
 SUITE A2 WEST
 Waterloo, IA 50701
 THE STATE                                                       INSURANCE              Disputed                                                                        $252,424.19
 INSURANCE FUND
 225 OAK STREET
 Buffalo, NY 14203
 WELLS FARGO                                                     2016 DODGE             Unliquidated                 $31,853.50                  $6,621.00                $31,853.50
 DEALER SERVICES                                                 CARAVAN - 9527
 ATTN:                           800-289-8004
 CORRESPONDENC
 E - MAC T9017-026
 PO BOX 168048
 Irving, TX
 75016-8048




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                         Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                         Description: Main Document , Page 9 of 69
 Fill in this information to identify the case:

 Debtor name            Cameron Transport Corp.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    2.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,582,523.50

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,582,525.50


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,794,950.80


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           704,283.73


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,499,234.53




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                       Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                      Description: Main Document , Page 10 of 69
 Fill in this information to identify the case:

 Debtor name         Cameron Transport Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     BANK OF AMERICA                                         CHECKING                        8857                                    $50,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $50,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 11 of 69
 Debtor         Cameron Transport Corp.                                                       Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           DESKS AND OFFICE CHAIRS                                                          $0.00                                        $6,815.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           EIGHT (8) HP DESKTOP COMPUTERS; ONE (1)
           CANON PRINTER                                                                    $0.00                                        $6,402.50



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $13,217.50
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 12 of 69
 Debtor         Cameron Transport Corp.                                                      Case number (If known)
                Name



 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 DODGE CARAVAN-7791                                           Unknown       KELLY BLUE BOOK        $7,692.00


           47.2.     2017 MASERATI LAVANTE - 2723                                      Unknown       KELLY BLUE BOOK      $39,028.00


           47.3.     2019 FORD F650 - 6138                                             Unknown       KELLY BLUE BOOK      $46,391.00


           47.4.     2016 DODGE CARAVAN - 8533                                         Unknown       KELLY BLUE BOOK        $5,158.00


           47.5.     2018 DODGE CARAVAN - 7183                                         Unknown       KELLY BLUE BOOK      $12,412.00


           47.6.     2015 FORD FUSION - 0656                                           Unknown       KELLY BLUE BOOK        $6,430.00


           47.7.     2017 FORD TRANSIT - 3425                                          Unknown       KELLY BLUE BOOK      $15,103.00


           47.8.     2018 DODGE CARAVAN - 7438                                         Unknown       KELLY BLUE BOOK      $12,666.00


           47.9.     2018 DODGE CARAVAN - 8144                                         Unknown       KELLY BLUE BOOK      $31,663.00


           47.10
           .     2016 MERCEDES SPRINTER - 4285                                         Unknown       KELLY BLUE BOOK      $26,536.00


           47.11
           .     2017 CHRYSLER PACIFICA - 5573                                         Unknown       KELLY BLUE BOOK        $9,059.00


           47.12
           .     2017 CHRYSLER 300 - 9968                                              Unknown       KELLY BLUE BOOK      $20,032.00


           47.13
           .     2017 FORD TRANSIT CONNECT - 3330                                      Unknown       KELLY BLUE BOOK      $10,901.00


           47.14
           .     2018 FORD FUSION - 8621                                               Unknown       KELLY BLUE BOOK      $14,478.00


           47.15
           .     2018 FORD FUSION - 5837                                               Unknown       KELLY BLUE BOOK      $10,169.00


           47.16
           .     2018 FORD CONNECT - 3299                                              Unknown       KELLY BLUE BOOK      $11,271.00


           47.17
           .     2018 FORD FUSION - 4066                                               Unknown       KELLY BLUE BOOK        $8,848.00


           47.18
           .     2017 FORD TRANSIT - 3071                                              Unknown       KELLY BLUE BOOK      $12,449.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 13 of 69
 Debtor         Cameron Transport Corp.                                                      Case number (If known)
                Name

           47.19
           .     2018 FORD CONNECT - 5494                                              Unknown       KELLY BLUE BOOK      $14,900.00


           47.20
           .     2018 FORD FUSION - 9671                                               Unknown       KELLY BLUE BOOK      $11,778.00


           47.21
           .     2018 FORD F-150 - 1744                                                Unknown       KELLY BLUE BOOK      $25,953.00


           47.22
           .     2017 CHRYSLER PACIFICA - 7664                                         Unknown       KELLY BLUE BOOK        $8,231.00


           47.23
           .     2018 JEEP COMPASS - 3643                                              Unknown       KELLY BLUE BOOK      $12,435.00


           47.24
           .     2017 CHRYSLER PACIFICA -2498                                          Unknown       KELLY BLUE BOOK      $11,864.00


           47.25
           .     2017 DODGE CARAVAN - 5007                                             Unknown       KELLY BLUE BOOK        $9,221.00


           47.26
           .     2017 DODGE GRAND - 5004                                               Unknown       KELLY BLUE BOOK        $7,132.00


           47.27
           .     2017 DODGE GRAND - 4745                                               Unknown       KELLY BLUE BOOK        $7,951.00


           47.28
           .     2017 DODGE GRAND - 4746                                               Unknown       KELLY BLUE BOOK        $7,951.00


           47.29
           .     2017 DODGE CARAVAN - 7791                                             Unknown       KELLY BLUE BOOK        $8,154.00


           47.30
           .     2018 DODGE CARAVAN - 7183                                             Unknown       KELLY BLUE BOOK      $13,165.00


           47.31
           .     2017 DODGE RAM PROMASTER - 7248                                       Unknown       KELLY BLUE BOOK      $25,091.00


           47.32
           .     2017 DODGE RAM PROMASTER                                              Unknown       KELLY BLUE BOOK      $19,729.00


           47.33
           .     2019 INTERNATIONAL -3500                                              Unknown       KELLY BLUE BOOK      $67,420.00


           47.34
           .     2015 DODGE RAM PROMASTER - 0203                                       Unknown       LEASE TO OWN         $16,392.00


           47.35 JERR-DAN 20' XLP STEEL CARRIER -
           .     7680                                                                  Unknown                              $5,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 14 of 69
 Debtor         Cameron Transport Corp.                                                      Case number (If known)
                Name

           47.36
           .     2018 DODGE CARAVAN - 4649                                             Unknown       KELLY BLUE BOOK      $32,133.00


           47.37
           .     2019 FORD F-550 JERR-DAN - 3888                                       Unknown       KELLY BLUE BOOK      $75,000.00


           47.38
           .     2018 FORD TRANSIT - 7326                                              Unknown       LEASE TO OWN         $18,268.00


           47.39
           .     2018 CHRYLER PACIFICA - 2858                                          Unknown       LEASE TO OWN         $12,792.00


           47.40
           .     2018 FORD TRANSIT - 2835                                              Unknown       LEASE TO OWN         $18,455.00


           47.41
           .     2018 DODGE CARAVAN - 8144                                             Unknown       LEASE TO OWN         $15,509.00


           47.42
           .     2018 FORD TRANSIT - 2836                                              Unknown       LEASE TO OWN         $16,218.00


           47.43
           .     2016 DODGE RAM PROMASTER - 0252                                       Unknown       LEASE TO OWN         $10,343.00


           47.44
           .     2016 DODGE CARAVAN - 9527                                             Unknown       LEASE TO OWN           $6,621.00


           47.45
           .     2016 DODGE RAM PROMASTER - 2774                                       Unknown       LEASE TO OWN           $9,681.00


           47.46
           .     2017 DODGE CARAVAN - 0325                                             Unknown       LEASE TO OWN           $9,092.00


           47.47
           .     2017 DODGE CARAVAN - 0327                                             Unknown       LEASE TO OWN           $9,869.00


           47.48
           .     2017 DODGE CARAVAN - 1540                                             Unknown       LEASE TO OWN           $8,965.00


           47.49
           .     2017 FORD TRANSIT - 1707                                              Unknown       LEASE TO OWN         $12,491.00


           47.50
           .     2017 DODGE CARAVAN - 8743                                             Unknown       LEASE TO OWN         $10,701.00


           47.51
           .     2018 DODGE CARAVAN - 4643                                             Unknown       LEASE TO OWN         $10,993.00


           47.52 2019 FORD E-350 GLOBAL MOTOR
           .     COACH - 1448                                                          Unknown       LEASE TO OWN         $59,621.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 15 of 69
 Debtor         Cameron Transport Corp.                                                       Case number (If known)
                Name

           47.53 2019 FORD E-450 GLOBAL MOTOR
           .     COACH - 3383                                                          Unknown       LEASE TO OWN                       $94,900.00


           47.54
           .     2018 FORD TRANSIT 350 - 4582                                          Unknown       LEASE TO OWN                       $20,791.00


           47.55
           .     2018 FORD TRANSIT 350 - 4584                                          Unknown       LEASE TO OWN                       $21,101.00


           47.56
           .     2018 FORD TRANSIT - 2835                                              Unknown       KELLY BLUE BOOK                    $17,478.00


           47.57
           .     2018 DODGE CARAVAN - 4635                                             Unknown       KELLY BLUE BOOK                    $12,334.00


           47.58
           .     2018 FORD TRANSIT - 2836                                              Unknown       KELLY BLUE BOOK                    $17,296.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           TOOLS                                                                            $0.00                                       $40,000.00



 51.       Total of Part 8.                                                                                                      $1,133,305.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 16 of 69
 Debtor         Cameron Transport Corp.                                                      Case number (If known)
                Name

            55.1.    2821 PINE AVE,
                     NIAGARA FALLS, NY
                     14301
                     Month to Month
                     Lease                                                                  $0.00      LEASE                            $1.00


            55.2.    4201 BUFFALO RD,
                     CHILI, NY 14514
                     Month to Month
                     Lease                                                                  $0.00      LEASE                            $1.00




 56.        Total of Part 9.                                                                                                         $2.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            CLAIM AGAINST NEW YORK STATE ATTORNEY
            GENERAL FOR LOST WAGES                                                                                                      $1.00
            Nature of claim    LOST INCOME
            Amount requested                  $1.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 17 of 69
 Debtor         Cameron Transport Corp.                                                      Case number (If known)
                Name



           CLAIM AGAINST MEDICAID FOR WITHHELD MONEY                                                                   $380,000.00
           Nature of claim    SERVICES
           Amount requested               $380,000.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           THREE (3) STRETCHERS                                                                                            $6,000.00




 78.       Total of Part 11.                                                                                          $386,001.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 18 of 69
 Debtor          Cameron Transport Corp.                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $50,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $13,217.50

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $1,133,305.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $2.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $386,001.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,582,523.50            + 91b.                      $2.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,582,525.50




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 19 of 69
 Fill in this information to identify the case:

 Debtor name         Cameron Transport Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   ALLY                                           Describe debtor's property that is subject to a lien                   $11,056.62                 $7,692.00
       Creditor's Name                                2017 DODGE CARAVAN-7791
       PO BOX 380901
       Minneapolis, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      PURCHASE MONEY SECURITY
                                                      Is the creditor an insider or related party?
       888-925-2559                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7791
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   ALLY                                           Describe debtor's property that is subject to a lien                   $32,000.00                $39,028.00
       Creditor's Name                                2017 MASERATI LAVANTE - 2723
       PO BOX 380901
       BLOOMINGTON, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      PURCHASE MONEY SECURITY
                                                      Is the creditor an insider or related party?
       888-925-2559                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 20 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   ALLY                                           Describe debtor's property that is subject to a lien                     $70,583.50   $46,391.00
       Creditor's Name                                2019 FORD F650 - 6138
       PO BOX 380901
       BLOOMINGTON, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6138
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   ALLY                                           Describe debtor's property that is subject to a lien                      $1,943.74    $5,158.00
       Creditor's Name                                2016 DODGE CARAVAN - 8533
       PO BOX 380901
       BLOOMINGTON, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       888-925-2559                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8533
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   ALLY                                           Describe debtor's property that is subject to a lien                     $12,812.73   $12,412.00
       Creditor's Name                                2018 DODGE CARAVAN - 7183
       PO BOX 380901
       BLOOMINGTON, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       888-925-2559                                      No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 21 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7183
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   ALLY                                           Describe debtor's property that is subject to a lien                      $7,000.00    $6,430.00
       Creditor's Name                                2015 FORD FUSION - 0656
       PO BOX 380901
       BLOOMINGTON, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       888-925-2559                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0656
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   ALLY                                           Describe debtor's property that is subject to a lien                      $8,484.54    $8,154.00
       Creditor's Name                                2017 DODGE CARAVAN - 7791
       PO BOX 380901
       BLOOMINGTON, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       888-925-2559                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7791
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   CHRYSLER CAPITAL                               Describe debtor's property that is subject to a lien                     $28,118.31   $15,103.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 22 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       Creditor's Name                                2017 FORD TRANSIT - 3425
       ATTN: BANKRUPTCY
       DEPT
       PO BOX 961278
       Fort Worth, TX 76161
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       855-563-5635                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3425
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   CHRYSLER CAPITAL                               Describe debtor's property that is subject to a lien                     $12,106.08   $12,666.00
       Creditor's Name                                2018 DODGE CARAVAN - 7438
       ATTN: BANKRUPTCY
       DEPT
       PO BOX 961278
       Fort Worth, TX 76161
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       855-563-5635                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7438
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     CHRYSLER CAPITAL                               Describe debtor's property that is subject to a lien                      $9,565.18   $31,663.00
       Creditor's Name                                2018 DODGE CARAVAN - 8144
       ATTN: BANKRUPTCY
       DEPT
       PO BOX 961278
       Fort Worth, TX 76161
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       855-563-5635                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 4 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 23 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8144
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     CHRYSLER CAPITAL                               Describe debtor's property that is subject to a lien                     $59,607.98   $26,536.00
       Creditor's Name                                2016 MERCEDES SPRINTER - 4285
       ATTN: BANKRUPTCY
       DEPT
       PO BOX 961278
       Fort Worth, TX 76161
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4285
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     CHRYSLER CAPITAL                               Describe debtor's property that is subject to a lien                     $10,931.60    $9,059.00
       Creditor's Name                                2017 CHRYSLER PACIFICA - 5573
       ATTN: BANKRUPTCY
       DEPT
       PO BOX 961278
       Fort Worth, TX 76161
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       855-563-5635                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5573
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 5 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 24 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

 2.1
 3     CHRYSLER CAPITAL                               Describe debtor's property that is subject to a lien                     $38,954.36   $20,032.00
       Creditor's Name                                2017 CHRYSLER 300 - 9968
       ATTN: BANKRUPTCY
       DEPT
       PO BOX 961278
       Fort Worth, TX 76161
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       855-563-5635                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9968
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     CIT BANK                                       Describe debtor's property that is subject to a lien                     $76,518.00   $67,420.00
       Creditor's Name                                2019 INTERNATIONAL -3500
       21146 NETWORK PLANCE
       Chicago, IL 60673
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       888-204-0799                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3500
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 5     CIT BANK, N.A.                                 Describe debtor's property that is subject to a lien                          $1.00    $5,000.00
       Creditor's Name                                JERR-DAN 20' XLP STEEL CARRIER - 7680
       10201 CENTURION
       PARKWAY NORTH
       SUITE 100
       Jacksonville, FL 32256
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       888-204-0799                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 6 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 25 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7680
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   COOK PROPERTIES NY,
 6     LLC                                            Describe debtor's property that is subject to a lien                          $1.00         $1.00
       Creditor's Name                                4201 BUFFALO RD, CHILI, NY 14514
       90 AIRPARK DRIVE                               Month to Month Lease
       SUITE 400
       Rochester, NY 14624
       Creditor's mailing address                     Describe the lien
                                                      Month to Month LEASE
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   DOERING FLEET
 7     MANAGEMENT                                     Describe debtor's property that is subject to a lien                     $37,133.00   $17,478.00
       Creditor's Name                                2018 FORD TRANSIT - 2835
       15300 W CAPITOR DRIVE
       Brookfield, WI 53005
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       262-395-4700                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2835
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   DOERING FLEET
 8     MANAGEMENT                                     Describe debtor's property that is subject to a lien                     $25,387.00   $12,334.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 7 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 26 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       Creditor's Name                                2018 DODGE CARAVAN - 4635
       15300 W CAPITOR DRIVE
       Brookfield, WI 53005
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       262-395-4700                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4635
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   DOERING FLEET
 9     MANAGEMENT                                     Describe debtor's property that is subject to a lien                     $35,255.00   $17,296.00
       Creditor's Name                                2018 FORD TRANSIT - 2836
       15300 W CAPITOR DRIVE
       Brookfield, WI 53005
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       262-395-4700                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2836
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 0     FORD CREDIT                                    Describe debtor's property that is subject to a lien                     $11,225.37   $10,901.00
       Creditor's Name                                2017 FORD TRANSIT CONNECT - 3330
       PO BOX 650573
       Dallas, TX 75265
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       877-349-5262 EXT 85426                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3330

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 8 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 27 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 1     FORD CREDIT                                    Describe debtor's property that is subject to a lien                     $12,132.98   $14,478.00
       Creditor's Name                                2018 FORD FUSION - 8621
       PO BOX 650573
       Dallas, TX 75265
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       877-349-5262 EXT 85426                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8621
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 2     FORD CREDIT                                    Describe debtor's property that is subject to a lien                     $11,191.55   $10,169.00
       Creditor's Name                                2018 FORD FUSION - 5837
       PO BOX 650573
       Dallas, TX 75265
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5837
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 3     FORD CREDIT                                    Describe debtor's property that is subject to a lien                     $15,445.53   $11,271.00
       Creditor's Name                                2018 FORD CONNECT - 3299
       PO BOX 650573
       Dallas, TX 75265
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 9 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 28 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       877-349-5262 EXT 85426                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3299
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 4     FORD CREDIT                                    Describe debtor's property that is subject to a lien                     $10,134.26   $11,778.00
       Creditor's Name                                2018 FORD FUSION - 9671
       PO BOX 650573
       Dallas, TX 75265
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       877-349-5262 EXT 85426                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9671
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 5     FORD CREDIT                                    Describe debtor's property that is subject to a lien                     $28,686.85   $25,953.00
       Creditor's Name                                2018 FORD F-150 - 1744
       PO BOX 650573
       Dallas, TX 75265
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       877-349-5262 EXT 85426                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1744
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 10 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 29 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 6     FORD CREDIT                                    Describe debtor's property that is subject to a lien                     $19,377.73    $8,848.00
       Creditor's Name                                2018 FORD FUSION - 4066
       PO BOX 650573
       Dallas, TX 75265
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       877-349-5262 EXT 85426                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4066
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 7     FORD CREDIT                                    Describe debtor's property that is subject to a lien                     $20,322.19   $12,449.00
       Creditor's Name                                2017 FORD TRANSIT - 3071
       PO BOX 650573
       Dallas, TX 75265
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       877-349-5262 EXT 85426                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3071
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 8     FORD CREDIT                                    Describe debtor's property that is subject to a lien                     $22,734.34   $14,900.00
       Creditor's Name                                2018 FORD CONNECT - 5494
       PO BOX 650573
       Dallas, TX 75265
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 11 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 30 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
       877-349-5262 EXT 85426                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5494
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   HRAL, LLC dba ALLSTATE
 9     LEASING                                        Describe debtor's property that is subject to a lien                     $39,000.00   $16,392.00
       Creditor's Name                                2015 DODGE RAM PROMASTER - 0203
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0203
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   HRAL, LLC dba ALLSTATE
 0     LEASING                                        Describe debtor's property that is subject to a lien                     $20,000.00    $6,621.00
       Creditor's Name                                2016 DODGE CARAVAN - 9527
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       410-690-1455                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9527
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 12 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 31 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. HRAL, LLC dba
       ALLSTATE LEASING
       2. WELLS FARGO DEALER
       SERVICES

 2.3   HRAL, LLC dba ALLSTATE
 1     LEASING                                        Describe debtor's property that is subject to a lien                     $44,000.00   $9,681.00
       Creditor's Name                                2016 DODGE RAM PROMASTER - 2774
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2774
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   HRAL, LLC dba ALLSTATE
 2     LEASING                                        Describe debtor's property that is subject to a lien                     $22,000.00   $9,092.00
       Creditor's Name                                2017 DODGE CARAVAN - 0325
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       410-690-1455                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0325
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   HRAL, LLC dba ALLSTATE
 3     LEASING                                        Describe debtor's property that is subject to a lien                     $30,000.00   $9,869.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 13 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 32 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       Creditor's Name                                2017 DODGE CARAVAN - 0327
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0327
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   HRAL, LLC dba ALLSTATE
 4     LEASING                                        Describe debtor's property that is subject to a lien                     $19,000.00    $8,965.00
       Creditor's Name                                2017 DODGE CARAVAN - 1540
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       410-690-1455                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1540
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   HRAL, LLC dba ALLSTATE
 5     LEASING                                        Describe debtor's property that is subject to a lien                     $40,000.00   $12,491.00
       Creditor's Name                                2017 FORD TRANSIT - 1707
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1707

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 14 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 33 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   HRAL, LLC dba ALLSTATE
 6     LEASING                                        Describe debtor's property that is subject to a lien                     $37,000.00   $10,701.00
       Creditor's Name                                2017 DODGE CARAVAN - 8743
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8743
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   HRAL, LLC dba ALLSTATE
 7     LEASING                                        Describe debtor's property that is subject to a lien                     $37,000.00   $10,993.00
       Creditor's Name                                2018 DODGE CARAVAN - 4643
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4643
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   HRAL, LLC dba ALLSTATE
 8     LEASING                                        Describe debtor's property that is subject to a lien                     $39,000.00   $10,343.00
       Creditor's Name                                2016 DODGE RAM PROMASTER - 0252
       PO BOX 4826
       TIMONIUM, MD 21204
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 15 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 34 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0252
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   INTERGRATED VEHICLE
 9     LEASING INC                                    Describe debtor's property that is subject to a lien                     $28,995.00   $21,101.00
       Creditor's Name                                2018 FORD TRANSIT 350 - 4584
       734 WALT WHITHAM ROAD
       Melville, NY 11747
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       631-439-1266                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4584
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   INTERGRATED VEHICLE
 0     LEASING INC                                    Describe debtor's property that is subject to a lien                     $28,995.00   $20,791.00
       Creditor's Name                                2018 FORD TRANSIT 350 - 4582
       734 WALT WHITHAM ROAD
       Melville, NY 11747
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       631-439-1266                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4582
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 16 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 35 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   NORTH MILLS EQUIPMENT
 1     FINANCE LLC                                    Describe debtor's property that is subject to a lien                     $100,000.00   $94,900.00
       Creditor's Name                                2019 FORD E-450 GLOBAL MOTOR COACH -
       ACCOUNTS RECEIVABLE                            3383
       50 WASHINGTON STREET
       FLOOR 1O
       Norwalk, CT 06854
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       800-998-7852                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3383
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   NORTH MILLS EQUIPMENT
 2     FINANCE LLC                                    Describe debtor's property that is subject to a lien                      $83,000.00   $59,621.00
       Creditor's Name                                2019 FORD E-350 GLOBAL MOTOR COACH -
       ACCOUNTS RECEIVABLE                            1448
       50 WASHINGTON STREET
       FLOOR 1O
       Norwalk, CT 06854
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       800-998-7852                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1448
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 3     ROLLINS INTERNATIONAL                          Describe debtor's property that is subject to a lien                           $1.00         $1.00
       Creditor's Name                                2821 PINE AVE, NIAGARA FALLS, NY 14301
                                                      Month to Month Lease
       2821 PINE AVENUE
       Niagara Falls, NY 14301

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 17 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 36 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       Creditor's mailing address                     Describe the lien
                                                      LEASE
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 4     SANTANDER                                      Describe debtor's property that is subject to a lien                     $37,173.86   $18,455.00
       Creditor's Name                                2018 FORD TRANSIT - 2835
       PO BOX 13098
       Reading, PA 19612
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       800-828-0820                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2835
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 5     SANTANDER                                      Describe debtor's property that is subject to a lien                     $37,166.30   $16,218.00
       Creditor's Name                                2018 FORD TRANSIT - 2836
       PO BOX 13098
       Reading, PA 19612
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2836
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 18 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 37 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 6     SIGNATURE FINANCIAL                            Describe debtor's property that is subject to a lien                     $35,045.28   $18,268.00
       Creditor's Name                                2018 FORD TRANSIT - 7326
       PO BOX 71278
       Philadelphia, PA 19176
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       866-281-8878                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7326
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 7     SIGNATURE FINANCIAL                            Describe debtor's property that is subject to a lien                     $31,455.00   $12,792.00
       Creditor's Name                                2018 CHRYLER PACIFICA - 2858
       PO BOX 71278
       Philadelphia, PA 19176
       Creditor's mailing address                     Describe the lien
                                                      LEASE TO OWN
                                                      Is the creditor an insider or related party?
       866-281-8878                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2858
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 8     SNAP-ON CREDIT LLC                             Describe debtor's property that is subject to a lien                     $40,000.00   $40,000.00
       Creditor's Name                                TOOLS
       950 TECHNOLOGY WAY
       SUITE 301
       Libertyville, IL 60048
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 19 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 38 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7254
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   STERLING NATIONAL
 9     BANK                                           Describe debtor's property that is subject to a lien                     $50,000.00   $28,900.00
       Creditor's Name                                2018 FORD F-150 - 1728
       TP LEASING DEPT
       PO BOX 75422
       Chicago, IL 60675
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1728
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   STERLING NATIONAL
 0     BANK                                           Describe debtor's property that is subject to a lien                     $50,000.00   $28,900.00
       Creditor's Name                                2018 FORD F-150 - 1728
       TP LEASING DEPT
       PO BOX 75422
       Chicago, IL 60675
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1728
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 20 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 39 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 1     TCF NATIONAL BANK                              Describe debtor's property that is subject to a lien                      $32,500.00   $32,133.00
       Creditor's Name                                2018 DODGE CARAVAN - 4649
       1111 WEST SAN MARNAN
       DR
       SUITE A2 WEST
       Waterloo, IA 50701
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       800-823-2265                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4649
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 2     TCF NATIONAL BANK                              Describe debtor's property that is subject to a lien                     $115,000.00   $75,000.00
       Creditor's Name                                2019 FORD F-550 JERR-DAN - 3888
       1111 WEST SAN MARNAN
       DR
       SUITE A2 WEST
       Waterloo, IA 50701
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3888
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   WELLS FARGO DEALER
 3     SERVICES                                       Describe debtor's property that is subject to a lien                      $17,095.69    $8,231.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 21 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 40 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       Creditor's Name                                2017 CHRYSLER PACIFICA - 7664
       ATTN:
       CORRESPONDENCE - MAC
       T9017-026
       PO BOX 168048
       Irving, TX 75016-8048
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       800-289-8004                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7664
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   WELLS FARGO DEALER
 4     SERVICES                                       Describe debtor's property that is subject to a lien                     $21,435.85   $12,435.00
       Creditor's Name                                2018 JEEP COMPASS - 3643
       ATTN:
       CORRESPONDENCE - MAC
       T9017-026
       PO BOX 168048
       Irving, TX 75016-8048
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       800-289-8004                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3643
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   WELLS FARGO DEALER
 5     SERVICES                                       Describe debtor's property that is subject to a lien                     $14,735.65   $11,864.00
       Creditor's Name                                2017 CHRYSLER PACIFICA -2498
       ATTN:
       CORRESPONDENCE - MAC
       T9017-026
       PO BOX 168048
       Irving, TX 75016-8048
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       800-289-8004                                      No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 22 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 41 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2498
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   WELLS FARGO DEALER
 6     SERVICES                                       Describe debtor's property that is subject to a lien                      $9,512.62   $9,221.00
       Creditor's Name                                2017 DODGE CARAVAN - 5007
       ATTN:
       CORRESPONDENCE - MAC
       T9017-026
       PO BOX 168048
       Irving, TX 75016-8048
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       800-289-8004                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5007
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   WELLS FARGO DEALER
 7     SERVICES                                       Describe debtor's property that is subject to a lien                     $17,488.53   $7,132.00
       Creditor's Name                                2017 DODGE GRAND - 5004
       ATTN:
       CORRESPONDENCE - MAC
       T9017-026
       PO BOX 168048
       Irving, TX 75016-8048
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       800-289-8004                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5004
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 23 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 42 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   WELLS FARGO DEALER
 8     SERVICES                                       Describe debtor's property that is subject to a lien                     $13,236.82    $7,951.00
       Creditor's Name                                2017 DODGE GRAND - 4745
       ATTN:
       CORRESPONDENCE - MAC
       T9017-026
       PO BOX 168048
       Irving, TX 75016-8048
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       800-289-8004                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4745
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   WELLS FARGO DEALER
 9     SERVICES                                       Describe debtor's property that is subject to a lien                     $13,066.76    $7,951.00
       Creditor's Name                                2017 DODGE GRAND - 4746
       ATTN:
       CORRESPONDENCE - MAC
       T9017-026
       PO BOX 168048
       Irving, TX 75016-8048
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
       800-289-8004                                      No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4746
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   WELLS FARGO DEALER
 0     SERVICES                                       Describe debtor's property that is subject to a lien                     $31,483.50   $25,091.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 24 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 43 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

        Creditor's Name                               2017 DODGE RAM PROMASTER - 7248
        ATTN:
        CORRESPONDENCE - MAC
        T9017-026
        PO BOX 168048
        Irving, TX 75016-8048
        Creditor's mailing address                    Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
        800-289-8004                                     No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2017                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7248
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.6    WELLS FARGO DEALER
 1      SERVICES                                      Describe debtor's property that is subject to a lien                      $31,853.50            $6,621.00
        Creditor's Name                               2016 DODGE CARAVAN - 9527
        ATTN:
        CORRESPONDENCE - MAC
        T9017-026
        PO BOX 168048
        Irving, TX 75016-8048
        Creditor's mailing address                    Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2017                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1782
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.30

                                                                                                                               $1,794,950.8
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 25 of 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 44 of 69
 Fill in this information to identify the case:

 Debtor name         Cameron Transport Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $29,426.74
           FRONTLINE ASSET STRATEGIES                                           Contingent
           2700 SNELLING AVENUE NORTH                                           Unliquidated
           SUITE 250
                                                                                Disputed
           Saint Paul, MN 55113
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    GOODS
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $12,522.00
           Hodgson Russ, LLP                                                    Contingent
           ATTN: PETER A. MUTH, ESQ.                                            Unliquidated
           140 Pearl Street, Suite 100
                                                                                Disputed
           Buffalo, NY 14202
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    LEGAL SERVICES
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $8,278.86
           JOE CECCONI'S CHRYSLER COMPLEX                                       Contingent
           2380 MILITARY ROAD                                                   Unliquidated
           Niagara Falls, NY 14304
                                                                                Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    VEHICLE SERVICING
           Last 4 digits of account number 6243
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $26,504.38
           MARLIN BUSINESS SERVICES CORP.                                       Contingent
           300 FELLOWSHIP ROAD                                                  Unliquidated
           Mount Laurel, NJ 08054
                                                                                Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    THREE (3) STRETCHERS
           Last 4 digits of account number 2597
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         29211                                            Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 45 of 69
 Debtor       Cameron Transport Corp.                                                                 Case number (if known)
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $270,000.00
           NEW YORK STATE DEPT OF MOTOR
           VEHICLES                                                             Contingent
           295 MAIN STREET                                                      Unliquidated
           SUITE 46B                                                            Disputed
           Buffalo, NY 14203
                                                                             Basis for the claim:    Case # 20001
           Date(s) debt was incurred 2020
           Last 4 digits of account number 7015                              Is the claim subject to offset?         No    Yes


 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $85,179.87
           NEW YORK THRUWAY                                                     Contingent
           PO BOX 15186                                                         Unliquidated
           Albany, NY 12212
                                                                                Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    EZ PASS
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $252,424.19
           THE STATE INSURANCE FUND                                             Contingent
           225 OAK STREET                                                       Unliquidated
           Buffalo, NY 14203
                                                                                Disputed
           Date(s) debt was incurred 2017
                                                                             Basis for the claim:    INSURANCE
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $19,947.69
           VERIZON WIRELESS                                                     Contingent
           500 TECHNOLOGY DRIVE                                                 Unliquidated
           SUITE 550
                                                                                Disputed
           Saint Charles, MO 63304
           Date(s) debt was incurred 2017
                                                                             Basis for the claim:    PHONE SERVICE
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       James Roscetti, Esq.
           730 MAin Street                                                                            Line     3.5
           Niagara Falls, NY 14301
                                                                                                             Not listed. Explain

 4.2       Lincy Jacob, Esq
           6 Empire State Plaza                                                                       Line     3.5
           Albany, NY 12228
                                                                                                             Not listed. Explain

 4.3       Linebarger Goggan Blair & Simpson LLP
           Attorneys at Law                                                                           Line     3.6
           61 Broadway
                                                                                                             Not listed. Explain
           Suite 2600
           New York, NY 10006




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 46 of 69
 Debtor       Cameron Transport Corp.                                                             Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.4       NEW YORK STATE DEPT OF MOTOR VEHICLES
           BUS DRIVER UNIT                                                                       Line     3.5
           6 EMPIRE STATE PLAZA
                                                                                                        Not listed. Explain
           ROOM 136B
           Albany, NY 12228


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +    $                    704,283.73

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                      704,283.73




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                     Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                    Description: Main Document , Page 47 of 69
 Fill in this information to identify the case:

 Debtor name         Cameron Transport Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   MONTH TO MONTH
             lease is for and the nature of               LEASE
             the debtor's interest

                  State the term remaining                1 MONTH                   COOK PROPERTIES NY, LLC
                                                                                    90 AIRPARK DRIVE
             List the contract number of any                                        SUITE 400
                   government contract                                              Rochester, NY 14624


 2.2.        State what the contract or                   2016 DODGE RAM
             lease is for and the nature of               PROMASTER 2500
             the debtor's interest

                  State the term remaining                8 MONTHS
                                                                                    HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                        PO BOX 4826
                   government contract                                              TIMONIUM, MD 21204


 2.3.        State what the contract or                   2016 DODGE
             lease is for and the nature of               CARAVAN
             the debtor's interest

                  State the term remaining                8 MONTHS
                                                                                    HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                        PO BOX 4826
                   government contract                                              TIMONIUM, MD 21204


 2.4.        State what the contract or                   2015 DODGE RAM
             lease is for and the nature of               PROMASTER 2500
             the debtor's interest

                  State the term remaining                8 MONTHS
                                                                                    HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                        PO BOX 4826
                   government contract                                              TIMONIUM, MD 21204




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 48 of 69
 Debtor 1 Cameron Transport Corp.                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   2016 DODGE RAM
             lease is for and the nature of               PROMASTER HR
             the debtor's interest

                  State the term remaining                11 MONTHS
                                                                                     HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                         PO BOX 4826
                   government contract                                               TIMONIUM, MD 21204


 2.6.        State what the contract or                   2017 DODGE
             lease is for and the nature of               CARAVAN
             the debtor's interest

                  State the term remaining                11 MONTHS
                                                                                     HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                         PO BOX 4826
                   government contract                                               TIMONIUM, MD 21204


 2.7.        State what the contract or                   2017 DODGE
             lease is for and the nature of               CARAVAN
             the debtor's interest

                  State the term remaining                11 MONTHS
                                                                                     HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                         PO BOX 4826
                   government contract                                               TIMONIUM, MD 21204


 2.8.        State what the contract or                   2017 DODGE
             lease is for and the nature of               CARAVAN
             the debtor's interest

                  State the term remaining                14 MONTHS
                                                                                     HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                         PO BOX 4826
                   government contract                                               TIMONIUM, MD 21204


 2.9.        State what the contract or                   2017 FORD TRANSIT
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                24 MONTHS
                                                                                     HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                         PO BOX 4826
                   government contract                                               TIMONIUM, MD 21204


 2.10.       State what the contract or                   2017 DODGE
             lease is for and the nature of               CARAVAN
             the debtor's interest

                  State the term remaining                25 MONTHS                  HRAL, LLC dba ALLSTATE LEASING
                                                                                     PO BOX 4826
             List the contract number of any                                         TIMONIUM, MD 21204
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 49 of 69
 Debtor 1 Cameron Transport Corp.                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   2018 DODGE
             lease is for and the nature of               CARAVAN
             the debtor's interest

                  State the term remaining                28 MONTHS
                                                                                     HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                         PO BOX 4826
                   government contract                                               TIMONIUM, MD 21204


 2.12.       State what the contract or                   2017 DODGE
             lease is for and the nature of               CARAVAN
             the debtor's interest

                  State the term remaining                25 MONTHS
                                                                                     HRAL, LLC dba ALLSTATE LEASING
             List the contract number of any                                         PO BOX 4826
                   government contract                                               TIMONIUM, MD 21204


 2.13.       State what the contract or                   2018 FORD TRANSIT
             lease is for and the nature of               350
             the debtor's interest

                  State the term remaining                26 MONTHS
                                                                                     INTERGRATED VEHICLE LEASING INC
             List the contract number of any                                         734 WALT WHITHAM ROAD
                   government contract                                               Melville, NY 11747


 2.14.       State what the contract or                   2018 FORD TRANSIT
             lease is for and the nature of               350
             the debtor's interest

                  State the term remaining                26 MONTHS
                                                                                     INTERGRATED VEHICLE LEASING INC
             List the contract number of any                                         734 WALT WHITHAM ROAD
                   government contract                                               Melville, NY 11747


 2.15.       State what the contract or                   2019 FORD E-350
             lease is for and the nature of               GLOBAL MOTOR
             the debtor's interest                        COACH
                                                                                     NORTH MILLS EQUIPMENT FINANCE LLC
                  State the term remaining                36 MONTHS                  ACCOUNTS RECEIVABLE
                                                                                     50 WASHINGTON STREET
             List the contract number of any                                         FLOOR 1O
                   government contract                                               Norwalk, CT 06854


 2.16.       State what the contract or                   2019 FORD E-450           NORTH MILLS EQUIPMENT FINANCE LLC
             lease is for and the nature of               GLOBAL MOTOR              ACCOUNTS RECEIVABLE
             the debtor's interest                        COACH                     50 WASHINGTON STREET
                                                                                    FLOOR 1O
Official Form 206G                               Schedule G: Executory Contracts andNorwalk,
                                                                                     UnexpiredCT 06854
                                                                                               Leases                                    Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 50 of 69
 Debtor 1 Cameron Transport Corp.                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                36 MONTHS

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   MONTH TO MONTH
             lease is for and the nature of               LEASE
             the debtor's interest

                  State the term remaining                1 MONTH
                                                                                     ROLLINS INTERNATIONAL
             List the contract number of any                                         2821 PINE AVENUE
                   government contract                                               Niagara Falls, NY 14301


 2.18.       State what the contract or                   2018 FORD TRANSIT
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                24 MONTHS
                                                                                     SANTANDER
             List the contract number of any                                         PO BOX 13098
                   government contract                                               Reading, PA 19612


 2.19.       State what the contract or                   2018 DODGE
             lease is for and the nature of               CARAVAN
             the debtor's interest

                  State the term remaining                24 MONTHS
                                                                                     SANTANDER
             List the contract number of any                                         PO BOX 13098
                   government contract                                               Reading, PA 19612


 2.20.       State what the contract or                   2018 FORD TRANSIT
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                24 MONTHS
                                                                                     SANTANDER
             List the contract number of any                                         PO BOX 13098
                   government contract                                               Reading, PA 19612


 2.21.       State what the contract or                   2018 FORD TRANSIT
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                24 MONTHS
                                                                                     SIGNATURE FINANCIAL
             List the contract number of any                                         PO BOX 71278
                   government contract                                               Philadelphia, PA 19176




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 51 of 69
 Debtor 1 Cameron Transport Corp.                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   2018 CHRYSLER
             lease is for and the nature of               PACIFICA
             the debtor's interest

                  State the term remaining                24 MONTHS
                                                                                     SIGNATURE FINANCIAL
             List the contract number of any                                         PO BOX 71278
                   government contract                                               Philadelphia, PA 19176




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 52 of 69
 Fill in this information to identify the case:

 Debtor name         Cameron Transport Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 53 of 69
 Fill in this information to identify the case:

 Debtor name         Cameron Transport Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $400,000.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $3,100,000.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $5,452,457.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 54 of 69
 Debtor       Cameron Transport Corp.                                                                   Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               American Country Insurance Company                          May 2020                         $27,000.00                Secured debt
               c/o Bankers Insurance LLC                                   June 2020                                                  Unsecured loan repayments
               3130 Chaparral Drive                                        July 2020                                                  Suppliers or vendors
               Suite 202                                                                                                              Services
               Roanoke, VA 24018
                                                                                                                                      Other VEHICLE INSURANCE



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       HRAL, LLC dba ALLSTATE                                    DODGE CARAVAN                                                 DECEMBER                    $40,000.00
       LEASING                                                                                                                 2019
       PO BOX 4826
       TIMONIUM, MD 21204

       FORD CREDIT                                               FORD CONNECT                                                  DECEMBER                    $22,000.00
       PO BOX 650573                                                                                                           2019
       Dallas, TX 75265

       Sterling National Bank                                    2018 Ford F-150                                               August 5,                   $28,900.00
       Leasing Department                                        xxxx xxxx 1728                                                2020
       PO Box 75422
       Chicago, IL 60675


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 55 of 69
 Debtor       Cameron Transport Corp.                                                                       Case number (if known)



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    CAMERON TRANSPORT                                 SERVICES                     NIAGARA COUNTY                              Pending
               CORP                                                                           SUPREME COURT                               On appeal
               V                                                                              775 3RD STREET
                                                                                                                                          Concluded
               NY DEPT OF HEALTH ET AL                                                        Niagara Falls, NY 14301
               E171019/2019

       7.2.    CAMERON TRANSPORT INC                             COLLECTION                   NIAGARA COUNTY                              Pending
               V                                                                              SUPREME COURT                               On appeal
               NYS DEPT OF MOTOR                                                              775 3RD STREET
                                                                                                                                          Concluded
               VEHICLES                                                                       Niagara Falls, NY 14301
               E167881/2019

       7.3.    CAMERON TRANSPORT INC                             COLLECTION                   NIAGARA COUNTY                              Pending
               V                                                                              SUPREME COURT                               On appeal
               NYS DEPT OF MOTOR                                                              775 3RD STREET
                                                                                                                                          Concluded
               VEHICLES                                                                       Niagara Falls, NY 14301
               E171621/2020

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 56 of 69
 Debtor        Cameron Transport Corp.                                                                   Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    COLLIGAN LAW, LLP
                12 FOUNTAIN PLAZA
                SUITE 600                                                                                                      August 6,
                BUFFALO, NY 14202-3613                               Attorney Fees                                             2020                 $20,000.00

                Email or website address
                fgawronski@colliganlaw.com

                Who made the payment, if not debtor?




       11.2.    Robert R. Radel, Esq.
                174 Franklin Street                                                                                            March 10,
                Buffalo, NY 14202                                    Attorney Fees                                             2020                 $15,000.00

                Email or website address


                Who made the payment, if not debtor?
                Faisel Haruna



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    2901 PINE AVENUE (REAR)                                                                                    2017-2019
                Niagara Falls, NY 14301

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 57 of 69
 Debtor      Cameron Transport Corp.                                                                    Case number (if known)




            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 58 of 69
 Debtor      Cameron Transport Corp.                                                                    Case number (if known)




 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       VINCENT DIMARCO                                                                                                            2016-2020
                    DIMARCO AND COMPANY, INC
                    1207 MILITARY ROAD
                    Niagara Falls, NY 14304

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 59 of 69
 Debtor      Cameron Transport Corp.                                                                    Case number (if known)



              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       FAISEL HARUNA                                  2821 PINE AVENUE                                    PRESIDENT                             100%
                                                      Niagara Falls, NY 14301



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 FAISEL HARUNA
       .    2821 PINE AVENUE                                                                                                                Wages $500.00
               Niagara Falls, NY 14301                           26,000.00                                               2019 - 2020        per week

               Relationship to debtor
               PRESIDENT


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 60 of 69
 Debtor      Cameron Transport Corp.                                                                    Case number (if known)




    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 7, 2020

 /s/ Faisel Haruna                                                      Faisel Haruna
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 61 of 69
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re       Cameron Transport Corp.                                                                          Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                 20,000.00
             The undersigned shall bill against the retainer at an hourly rate of                         $                      335.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Prepare motions including but not limited to attorney retention and representation, accountant retention and
                 representation, adequate protection, cash collateral and cash maintenance, et al for a proposed reorganization.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 62 of 69
 In re       Cameron Transport Corp.                                                                 Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 7, 2020                                                             /s/ FREDERICK J. GAWRONSKI
     Date                                                                       FREDERICK J. GAWRONSKI 2767549
                                                                                Signature of Attorney
                                                                                COLLIGAN LAW, LLP
                                                                                12 FOUNTAIN PLAZA
                                                                                SUITE 600
                                                                                BUFFALO, NY 14202-3613
                                                                                716-885-1150 Fax: 716-885-4662
                                                                                fgawronski@colliganlaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 63 of 69
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Cameron Transport Corp.                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 FAISEL HARUNA                                                       STOCK            100                                        STOCK
 93 TRAILS END
 Grand Island, NY 14072


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date August 7, 2020                                                         Signature /s/ Faisel Haruna
                                                                                            Faisel Haruna

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 64 of 69
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Cameron Transport Corp.                                                                 Case No.
                                                                                   Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       August 7, 2020                                             /s/ Faisel Haruna
                                                                        Faisel Haruna/President
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 65 of 69
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     ALLY
                     PO BOX 380901
                     Minneapolis, MN 55438


                     ALLY
                     PO BOX 380901
                     BLOOMINGTON, MN 55438


                     CHRYSLER CAPITAL
                     ATTN: BANKRUPTCY DEPT
                     PO BOX 961278
                     Fort Worth, TX 76161


                     CIT BANK
                     21146 NETWORK PLANCE
                     Chicago, IL 60673


                     CIT BANK, N.A.
                     10201 CENTURION PARKWAY NORTH
                     SUITE 100
                     Jacksonville, FL 32256


                     COOK PROPERTIES NY, LLC
                     90 AIRPARK DRIVE
                     SUITE 400
                     Rochester, NY 14624


                     DOERING FLEET MANAGEMENT
                     15300 W CAPITOR DRIVE
                     Brookfield, WI 53005


                     FORD CREDIT
                     PO BOX 650573
                     Dallas, TX 75265


                     FRONTLINE ASSET STRATEGIES
                     2700 SNELLING AVENUE NORTH
                     SUITE 250
                     Saint Paul, MN 55113


                     Hodgson Russ, LLP
                     ATTN: PETER A. MUTH, ESQ.
                     140 Pearl Street, Suite 100
                     Buffalo, NY 14202



    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                   Description: Main Document , Page 66 of 69
                 HRAL, LLC dba ALLSTATE LEASING
                 PO BOX 4826
                 TIMONIUM, MD 21204


                 INTERGRATED VEHICLE LEASING INC
                 734 WALT WHITHAM ROAD
                 Melville, NY 11747


                 James Roscetti, Esq.
                 730 MAin Street
                 Niagara Falls, NY 14301


                 JOE CECCONI'S CHRYSLER COMPLEX
                 2380 MILITARY ROAD
                 Niagara Falls, NY 14304


                 Lincy Jacob, Esq
                 6 Empire State Plaza
                 Albany, NY 12228


                 Linebarger Goggan Blair & Simpson LLP
                 Attorneys at Law
                 61 Broadway
                 Suite 2600
                 New York, NY 10006


                 MARLIN BUSINESS SERVICES CORP.
                 300 FELLOWSHIP ROAD
                 Mount Laurel, NJ 08054


                 NEW YORK STATE DEPT OF MOTOR VEHICLES
                 295 MAIN STREET
                 SUITE 46B
                 Buffalo, NY 14203


                 NEW YORK STATE DEPT OF MOTOR VEHICLES
                 BUS DRIVER UNIT
                 6 EMPIRE STATE PLAZA
                 ROOM 136B
                 Albany, NY 12228


                 NEW YORK THRUWAY
                 PO BOX 15186
                 Albany, NY 12212



Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
               Description: Main Document , Page 67 of 69
                 NORTH MILLS EQUIPMENT FINANCE LLC
                 ACCOUNTS RECEIVABLE
                 50 WASHINGTON STREET
                 FLOOR 1O
                 Norwalk, CT 06854


                 ROLLINS INTERNATIONAL
                 2821 PINE AVENUE
                 Niagara Falls, NY 14301


                 SANTANDER
                 PO BOX 13098
                 Reading, PA 19612


                 SIGNATURE FINANCIAL
                 PO BOX 71278
                 Philadelphia, PA 19176


                 SNAP-ON CREDIT LLC
                 950 TECHNOLOGY WAY
                 SUITE 301
                 Libertyville, IL 60048


                 STERLING NATIONAL BANK
                 TP LEASING DEPT
                 PO BOX 75422
                 Chicago, IL 60675


                 TCF NATIONAL BANK
                 1111 WEST SAN MARNAN DR
                 SUITE A2 WEST
                 Waterloo, IA 50701


                 THE STATE INSURANCE FUND
                 225 OAK STREET
                 Buffalo, NY 14203


                 VERIZON WIRELESS
                 500 TECHNOLOGY DRIVE
                 SUITE 550
                 Saint Charles, MO 63304


                 WELLS FARGO DEALER SERVICES
                 ATTN: CORRESPONDENCE - MAC T9017-026
                 PO BOX 168048
                 Irving, TX 75016-8048

Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
               Description: Main Document , Page 68 of 69
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Cameron Transport Corp.                                                                    Case No.
                                                                                  Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Cameron Transport Corp. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 7, 2020                                                       /s/ FREDERICK J. GAWRONSKI
 Date                                                                 FREDERICK J. GAWRONSKI 2767549
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Cameron Transport Corp.
                                                                      COLLIGAN LAW, LLP
                                                                      12 FOUNTAIN PLAZA
                                                                      SUITE 600
                                                                      BUFFALO, NY 14202-3613
                                                                      716-885-1150 Fax:716-885-4662
                                                                      fgawronski@colliganlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                    Case 1-20-11032-CLB, Doc 1, Filed 08/07/20, Entered 08/07/20 11:13:25,
                                   Description: Main Document , Page 69 of 69
